DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments
Applicant’s arguments with respect to claim 11 have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment. 

Election/Restrictions
Newly submitted claim 35 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 35 is directed to the non-elected Species A.
	Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 35 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 30 is objected to because of the following informalities:  
	Examiner suggests -- structure is indicative of --
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11, 28-30, 33 are rejected under 35 U.S.C. 102(a1) as being anticipated by Jung (US 2008/0274580).
	As to claim 11, Jung teaches an image sensor (Jung Fig. 5) comprising a plurality of photosensitive elements (Jung Fig. 5 - 11; para. [0010]), a light filter layer (Jung Fig. 5 - 40; para. [0014]), a microlens formed from a microlens precursor structure and a microlens layer (Jung Fig. 5 - 80, 61; para. [0017], [0019]-[0020]), the microlens precursor structure having a top surface (Jung Fig. 5 - top of seed (61)), a base that opposes the top surface (Jung Fig. 5 - base of (61) at (50)), and a side surface that extends between the top surface and the base (Jung Fig. 5 - curved sides of (61) between base and top of (61)), and the micro lens layer surrounding the microlens precursor structure along the top surface and along the side surface (Jung Fig. 5 - 80, 61), wherein the light filter layer is disposed between the base of the microlens precursor structure and a photosensitive element in the plurality of photosensitive elements (Jung Fig. 5 - 61, 40, 11).
claim 28, Jung teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Jung further teaches the microlens precursor structure is a seed lens (Jung Fig. 5 - 61; para. [0017).
	As to claim 29, Jung teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Jung further teaches the microlens precursor structure is embedded in the microlens layer (Jung Fig. 5 - 61, 80).
	As to claim 30, Jung teaches all the limitations of the instant invention as detailed above with respect to claim 29, and Jung further teaches the top surface of the microlens precursor structure is indicative of a curvature of the microlens (Jung Fig. 5 - 61, 80).
	As to claim 33, Jung teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Jung further teaches the top surface of the microlens precursor structure is a non-planar surface (Jung Fig. 5 - 61).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Jung as applied to claim 11 above, and further in view of Wang (US 2007/026424).
	As to claim 31, Jung teaches all the limitations of the instant invention as detailed above with respect to claim 11, but doesn’t specify the microlens is further formed from an additional layer that overlaps the microlens layer and the microlens precursor structure, the additional microlens layer having a surface that is a topmost surface of the microlens.  In the same field of endeavor Wang teaches a microlens array having a precursor structure and a microlens having multiple layers, a layer being the topmost layer (Wang Fig. 1A - 110d, 112d; Fig. 2B - 112d, 234; para. [0086]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide another topmost layer since, as taught by 
	As to claim 32, Jung in view of Wang teaches all the limitations of the instant invention as detailed above with respect to claim 31, and Wang further teaches the microlens is further formed from a third microlens layer between the additional microlens layer and the microlens layer (Wang Fig. 2B - 234, 232, 230, 228, 226, 222, 220; para. [0086]).

Claims 12-17 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Jung as applied to claim 11 above, and further in view of Kawasaki (US 2009/0261440).
	As to claim 12, Jung teaches all the limitations of the instant invention as detailed above with respect to claim 11, but doesn’t specify the microlens precursor structure has a protruding portion at the top surface that surrounds a recessed portion at the top surface and wherein the protruding portion comprises first and second protruding structures having planar symmetry across a plane through the recessed portion.
	In the same field of endeavor Kawasaki teaches an image sensor having a microlens (Kawasaki Fig. 1A, B - 32) and microlens precursor (Kawasaki Fig. 1A, B - 31) having a protruding portion at the top surface that surrounds a recessed portion at the top surface (Kawasaki Fig. 1A, B - BG, DH - para. [0164]; Fig. 2) and wherein the protruding portion comprises first and second protruding structures having planar symmetry across a plane through the recessed portion (Kawasaki Fig. 1A, B - DH, VV).

	As to claim 13, Jung in view of Kawasaki teaches all the limitations of the instant invention as detailed above with respect to claim 12, and Kawasaki further teaches the first protruding structure at least partly defines a first lobe of the microlens and the second protruding structure at least partly defines a second lobe of the microlens (Kawsaki Fig. 1A - MS[BG]).
	As to claim 14, Jung in view of Kawasaki teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Kawasaki further teaches the first lobe of the microlens is configured to focus light onto the photosensitive element and the second lobe of the microlens is configured to focus light onto an additional photosensitive element in the plurality of photosensitive elements (Kawasaki Fig. 3A).	
	As to claim 15, Jung teaches all the limitations of the instant invention as detailed above with respect to claim 11, but doesn’t specify the microlens precursor structure has a protruding portion at the top surface that surrounds a recessed portion at the top surface, and wherein the protruding portion has radial symmetry about an axis through the recessed portion.  
	In the same field of endeavor Kawasaki teaches an image sensor having a microlens (Kawasaki Fig. 1A, B - 32) and microlens precursor (Kawasaki Fig. 1A, B - 31) having a protruding portion at the top surface that surrounds a recessed portion at as shown, protruding portions BG being radially symmetric about vertical axis (VV) where protrusions are symmetrical along axis VD and HD).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of that instant invention to provide such protrusions and recesses since, as taught by Kawasaki, such structure allows for aligning microlenses with photosensors and producing regions without non-lens regions and providing different curvatures to the microlenses to direct light to desired areas (Kawasaki para. [0025]-[0028]).
	As to claim 16, Jung in view of Kawasaki teaches all the limitations of the instant invention as detailed above with respect to claim 15, and Kawasaki further teaches the protrusion has a first height from the base that is greater than a second height of the recessed portion from the base (Kawasaki Fig. 1A, B - BG, DH).
	As to claim 17, Jung in view of Kawasaki teaches all the limitations of the instant invention as detailed above with respect to claim 16, and Kawasaki further teaches the microlens layer has a depressed portion and the axis extends through the depressed portion (Kawasaki Fig. 1A, B - DH, VV).
	As to claim 34, Jung teaches all the limitations of the instant invention as detailed above with respect to claim 33, but doesn’t specify the non-planar surface comprises a concave surface.  In the same field of endeavor Kawasaki teaches microlenses with microlens precursor having a concave surface (Kawasaki Fig. 1A, B - 31, DH; para. [0146]). It would have been obvious to one of ordinary skill in the art . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 16, 2022